Citation Nr: 0816722	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-14 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right foot gout, to 
include as secondary to the service-connected diabetes 
mellitus.

2.  Entitlement to service connection for left foot gout, to 
include as secondary to the service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2004 to December 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied service connection for 
gout of the left and right feet and bilateral hearing loss.  

In February 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript has been associated with the record.  At his 
hearing, the veteran withdrew his appeal for service 
connection for a bilateral hearing loss.  38 U.S.C.A. § 
7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2007).  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran initially filed a claim for service connection 
for right and left foot gout on a direct basis.  However, on 
the occasion of his videoconference hearing, the veteran 
indicated he was also claiming service connection for gout of 
his left and right feet as secondary to his service-connected 
diabetes mellitus.  As such, this case must be remanded to 
comply with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007).  The RO did not 
inform the veteran about what he would need to show to 
establish service connection on a secondary basis to include 
as due to aggravation.  When aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disorder, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 
(2007).  The veteran must be provided with this notice.

In addition, at his videoconference hearing, the veteran 
indicated he was receiving care from a VA medical facility 
for his diabetes mellitus and gout, and that the VA examiner, 
Dr. K.T., told him that his gout was related to his diabetes 
mellitus.  There are no treatment records in the file showing 
treatment by Dr. K.T.  In addition, he indicated that he 
would be providing VA treatment records covering the time 
period from August to October 2007.  These records are not 
part of the claims file.  On remand, VA should obtain any 
missing medical records showing treatment for the veteran's 
diabetes mellitus and gout.  

The veteran's service medical records show that he had gout 
of his right foot in September and October 2005.  An April 
2006 VA treatment record shows a normal foot examination.  
However, subsequent VA treatment records reflect that the 
veteran was treated for gout and for swollen legs.  At his 
videoconference hearing, the veteran indicated that the VA 
examiner treating him for his diabetes mellitus and gout told 
him that his gout flared up when his blood sugar was elevated 
due to his diabetes mellitus.  In the interest of fulfilling 
the duty to assist, the veteran should be afforded a VA 
examination to determine whether the veteran has a diagnosis 
of gout, whether it began during active duty, whether his 
gout is periodic and whether it is caused or aggravated by 
his service-connected diabetes mellitus. 

Finally, the statement of the case (SOC) issued to the 
appellant must be complete enough to allow the appellant to 
present his or her argument before the Board and must contain 
a summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 19.29 (2007).  In the present 
appeal, the veteran was provided with an SOC in March 2007, 
which did not include the regulation pertaining to service 
connection on a secondary basis.  To ensure due process, on 
remand, the RO should issue a supplemental statement of the 
case (SSOC) that includes the laws and regulations pertaining 
to service connection claims on a secondary basis.  38 C.F.R. 
§ 3.310 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant notice that 
informs the veteran of the evidence 
required to establish a secondary service 
connection claim on the basis of 
aggravation, pursuant to 38 C.F.R. 
§ 3.310 (2007).  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should ask the appellant to 
identify all health care providers that 
have treated him for his service-
connected diabetes mellitus and gout of 
the feet.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  In particular, the 
AOJ should obtain the VA medical records 
showing treatment of the veteran's gout 
by Dr. K.T., the examiner who reportedly 
related the veteran's gout to his 
service-connected diabetes mellitus.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
veteran to be afforded an examination, by 
an appropriate specialist, to render an 
opinion regarding the etiology of the 
veteran's claimed gout of the feet.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

With regard to the veteran's gout of the 
feet, the examiner should offer an 
opinion as to (1) whether the veteran has 
a current diagnosis of gout of the feet, 
and whether his gout is intermittent or 
periodic, (2) whether it is at least as 
likely as not (50 percent or more 
probability) that his gout began during 
active duty, (3) whether it is at least 
as likely as not (50 percent or more 
probability) that his gout of the feet is 
proximately due to, or the result of, the 
veteran's service-connected diabetes 
mellitus; and (4) whether it is at least 
as likely as not (50 percent or more 
probability) the veteran's diabetes 
mellitus aggravates or accelerates his 
gout of the feet beyond it's natural 
progression. 

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorders is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for gout of 
the feet on a direct basis, as well as 
consideration of the claim on the basis 
of aggravation under the holding reached 
in Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, 
including the provisions of 38 C.F.R. 
§ 3.310 (2007).  The veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




